t c memo united_states tax_court david jahn petitioner v commissioner of internal revenue respondent docket no filed date david r jahn pro_se carrie l kleinjan for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether petitioner is entitled to itemized_deductions relating to and whether petitioner is liable for sec_6651 and and sec_6654 additions to tax findings_of_fact in petitioner received dollar_figure of wages and dollar_figure of rental income from project control specialists inc which withheld federal_income_tax of dollar_figure petitioner who was married and had not filed an income_tax return for several years did not file an income_tax return relating to for that year respondent prepared a substitute for return sfr which set forth gross_income of dollar_figure withholdings of dollar_figure married filing separate status one personal_exemption and the standard_deduction on date respondent sent petitioner a notice_of_deficiency relating to and determined a deficiency of dollar_figure and additions to tax of dollar_figure dollar_figure and dollar_figure pursuant to sec_6651 and and sec_6654 respectively on date petitioner while residing in pennsylvania filed his petition with the court opinion petitioner contends that he is entitled to itemized_deductions relating to we disagree a taxpayer must file unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure a return in order to elect to itemize deductions see sec_63 yet petitioner did not file a return relating to accordingly we sustain respondent’s determination relating to the deficiency respondent also determined that petitioner is liable for additions to tax for failure_to_file a return pursuant to sec_6651 failure to timely pay the amount shown on a return pursuant to sec_6651 and failure to pay estimated income_tax pursuant to sec_6654 paragraphs and of sec_6651 provide respectively that a taxpayer shall be subject_to additions to tax for failure to timely file a return and failure to timely pay the amount shown on a return unless it is shown that such failure was due to reasonable_cause and not willful neglect pursuant to sec_7491 respondent bears the burden of production relating to the sec_6651 and additions to tax respondent established that petitioner failed to timely file his return and failed to timely pay the amount shown on the sfr respondent prepared pursuant to sec_6020 see 127_tc_200 affd 521_f3d_1289 10th cir 116_tc_438 petitioner’s failure to timely file the return and timely pay the amount shown on the sfr was a result of willful neglect and not reasonable_cause accordingly respondent’s determinations relating to the sec_6651 and additions to tax are sustained unless one of the sec_6654 exceptions applies a sec_6654 addition_to_tax is imposed when estimated_tax payments through withholdings or estimated quarterly payments do not equal the percentage of total liability required to be paid pursuant to the statute 99_tc_202 because petitioner did not file a or return petitioner was required to make an estimated_tax payment equal to percent of his tax_liability see sec_6654 petitioner’s tax_liability was dollar_figure thus petitioner was required to make an estimated_tax payment of dollar_figure in petitioner’s employer however withheld only dollar_figure and petitioner did not make any other estimated_tax payments relating to accordingly petitioner is liable for the sec_6654 addition_to_tax pursuant to sec_6654 petitioner is entitled to a credit for the federal income taxes withheld from his wages see 102_tc_596 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
